POLL0Y, P. J.
(dissenting). I am not able to agree with the majority opinion in this case. The validity of the ordinance depends upon the validity of the statute authorizing the enactment of the. ordinance. The statute authorizing this ordinance contains the following proviso:
“Provided this shall not be construed to apply to any person retailing the productions which can -be shown to, have been his or her manufacture or production.”
The effect of this proviso: is that, while the ordinance, by its •terms, applies to all alike, if it can be shown that a transient dealer made or in some manner produced the commodity he is vending he will be exempt from the tax in question. Or, in other words, two parties might each bring a car load of fruit from the same place in some neighboring state to- the same place in this state, and proceed in the same manner to dispose thereof at retail. Their business, their 'Surroundings, and their conditions would, he exactly 'similar; yet, if one could show that -he had raised the fruit lie was vending, while the other had acquired his by purchase, (the latter would be subject to1 the tax in question while the former would be exempt therefrom. The tax in question is purely an occupation tax, and, that 'the Legislature has the power to levy a tax on occupations is well settled in this state. In re Watson, 17 S. D. 486, 97 N. W. 463, 2 Ann. Cas. 321. But such a tax, like all others, must be equal and uniform. Section 17, art. 6, State Const. In State v. Doran, 28 S. D. 486, 134 N. W. 53, this court said:
“The constitutional rule that taxes shall be equal and uniform does not 'deprive the Legislature of the polwer of dividing •the subjects of license or occupation taxation into classes, and of taxing some and omitting others, when the classification -itself is proper. Substantial differences in the mode of carrying on a business or profession may be made the basis of classification. *91Bult the Constitution, does require that an 'occupation tax shall be equal and uniform' as to all persons embraced1 within the sanie class.”
Different lines of business may be divided into- different classes, and a substantial 'difference in the mode of carrying on the same business may be made the basis of classification; but the discrimination' must rest upon some reasonable ground of difference. The Legislature cannot arbitrarily discriminate between persons in substantially the same situation. Lasher v. State, 183 Ill. 226, 55 N. E. 663, 47 L. R. A. 802, 75 Am. St. Rep. 103. We believe that persons who are engaged in retailing the same commodity in the same manner andi in the same place are in substantially Ithe same situation, notwithstanding the fact that one may have 'acquired his goods or wares as the fruit of his physical efforts while the other acquired his hy barter or .purchase; and, to tax one and exempt the other would be a violation of that provision of the Constitution which requires that all taxation shall be equal and uniform.
I believe that respondent is in position to raise this question. The case is different in this respect from State v. Kirby, cited in the majority opinion. I11 that cas'e the defendant was a resident of the state. The clause in the law which he was urging as unconstitutional did not apply to him, nior did it in any manner affect or qualify the clause in the law that did apply to him. It was held that, as the clause in the law of which he complained did not affect him, he was not in position to raise that question. In this case the 'respondent is in the class that is discriminated against, and is in position to urge the question.
The order appealed' from ought to he affirmed.